Title: Thomas Jefferson to Thomas Eston Randolph, with Account, 2 April 1811
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Thomas E. Randolph in Account with Th: Jefferson
            
            
            
            
              
                
                
                
                Dr 
                Cr.
              
              
                
                
                
                
                D
 
              
              
                1809.
                May 15.
                By balance on account to this day due T.E.R. 
                
                7.41
              
              
                1810.
                Jan. 1.
                To rent of Lego for 1809
                160.00
                
              
              
                
                May 1.
                 To your note to Craven Peyton assigned me
                201.49
                
              
              
                
                
                To rent of Bunker’s hill for 1810.
                60,—
                
              
              
                1811.
                Apr. 1.
                To 11. month’s interest on 201.49
                11.08
                
              
              
                
                
                By 18 Flour barrels deliver’d last year
                
                7.50
              
              
                
                
                By cash
                
                400.
              
              
                
                
                Balance due Thos Jefferson
 
                
                17.66
              
              
                
                
                
                
                $432,57
              
            
            
          
          
          
            
              
 Dear Sir
              Monticello Apr. 2. 11.
            
             I now inclose you your note to Craven Peyton, and also your nail account which had been entered in our former account on which I observe the balance was in your favor 7.41 D now carried to the credit of our present account. this I have stated above as far as I am able, not knowing what the rent of Bunker’s hill was for the last year. this you can fill up and ascertain the final balance. Affectionately yours
            
              
 Th: Jefferson
            
          
        